EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tom Hunter on 4/6/2022.

The application has been amended as follows: 

Claim 1

A device, said device comprising: 
a first light source that produces a light that comprises or consists of a blue spectral component and/or green spectral component wherein light comprising said blue and/or green spectral component is a blinking light; and 
a second light source comprising a blinking light source that produces a light lacking a blue and/or green spectral component or where the blue and/or green spectral component produced by said second light source is smaller than the blue and/or green spectral component of the light produced by said first light source; 
wherein said first light source and said second light source are configured to emit light in substantially the same direction to provide illumination that is the combination of illumination from said first light source and said second light source wherein: 
i) the color temperature difference (AT) between the first light source and the second light source is about 50K or less; 
ii) for each light source the distance to a black-body locus (Du,) is less than about 0.01, 
iii) the difference in intensity between the first light source and the second light source is less than about 100 lux; and 
iv) the difference in illumination angle between the first light source and the second light source is less than about 30 degrees; 
so that looking directly into the two lamps with the human eye, the two light sources will appear substantially identical in color and intensity; and 
a controller that is configured to control
said controller is configured to provide 
said controller is configured to control 


Reasons for Allowance
Claims 1, 4-10, 14-22, and 24-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or make obvious a device comprising two different light sources with substantially different spectral content (one comprising more green or blue content than the other) that is also so similar in color temperature, distance to the black-body locus, intensity, and illumination angle that when they blink 180 degrees out of phase with each other, a human observer will not be able to detect any differences in color, intensity, or flickering.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792